Case 17-24675        Doc 59     Filed 04/16/19     Entered 04/16/19 13:37:52          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 24675
         Shavon Carpenter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/17/2017.

         2) The plan was confirmed on 01/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-24675             Doc 59           Filed 04/16/19    Entered 04/16/19 13:37:52                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $6,756.00
           Less amount refunded to debtor                                  $466.00

 NET RECEIPTS:                                                                                              $6,290.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,800.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $281.42
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,081.42

 Attorney fees paid and disclosed by debtor:                           $200.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aarons Sales And Lease Ownership          Unsecured           0.00           NA              NA            0.00       0.00
 Aspire/atlanticus                         Unsecured           0.00           NA              NA            0.00       0.00
 Bankamerica                               Unsecured           0.00           NA              NA            0.00       0.00
 Cavalry SPV I LLC                         Unsecured      1,596.00       1,529.94        1,529.94           0.00       0.00
 Cavalry SPV I LLC                         Unsecured         461.00        446.37          446.37           0.00       0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured         710.00        666.28          666.28           0.00       0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured      1,916.00       1,845.22        1,845.22           0.00       0.00
 CREDIT ONE BANK NA                        Unsecured           0.00           NA              NA            0.00       0.00
 Department Of Education/MOHELA            Unsecured      3,568.00       3,634.12        3,634.12           0.00       0.00
 DIVERSIFIED ADJUSTMENT                    Unsecured           0.00           NA              NA            0.00       0.00
 Great American Finance Company            Unsecured           0.00           NA              NA            0.00       0.00
 Merrick Bank                              Unsecured         611.00        635.39          635.39           0.00       0.00
 Municipal Collections Of America          Unsecured         200.00        200.00          200.00           0.00       0.00
 Municipal Collections of America          Unsecured         200.00           NA              NA            0.00       0.00
 Nationstar Mortgage LLC                   Secured      103,000.00    115,444.94       115,444.94           0.00       0.00
 Nationstar Mortgage LLC                   Secured       20,320.52     20,320.52        20,320.52      2,208.58        0.00
 Penn Credit                               Unsecured         200.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates             Unsecured         115.00        129.86          129.86           0.00       0.00
 Quantum3 Group                            Unsecured         159.00        148.76          148.76           0.00       0.00
 Quantum3 Group                            Unsecured         176.00        164.78          164.78           0.00       0.00
 Resurgent Capital Services                Unsecured      1,138.00       1,073.71        1,073.71           0.00       0.00
 Salute/atlanticus                         Unsecured           0.00           NA              NA            0.00       0.00
 Td Bank Usa/Targetcred                    Unsecured          98.00           NA              NA            0.00       0.00
 Turner Acceptance Corporation             Unsecured           0.00           NA              NA            0.00       0.00
 Us Dep Ed                                 Unsecured           0.00           NA              NA            0.00       0.00
 Webbank/Gettington                        Unsecured         370.00           NA              NA            0.00       0.00
 Webbank-Fingerhut                         Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-24675        Doc 59      Filed 04/16/19     Entered 04/16/19 13:37:52             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $115,444.94              $0.00              $0.00
       Mortgage Arrearage                                $20,320.52          $2,208.58              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $135,765.46          $2,208.58              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,474.43               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,081.42
         Disbursements to Creditors                             $2,208.58

 TOTAL DISBURSEMENTS :                                                                       $6,290.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
